impalpable or highly suspect evidence at sentencing, see Denson v. State,
112 Nev. 489, 492, 915 P.2d 284, 286 (1996), we conclude that this claim
lacks merit.
               Hybarger also argues that the district court abused its
discretion by failing to state on the record the factors it relied upon when
imposing consecutive sentences. NRS 176.035(1) does not require that a
sentencing judge make particularized findings when imposing a
consecutive sentence, and we decline to exercise our authority to read such
a requirement into the statute. See Mendoza-Lobos v. State, 125 Nev.
634, 641, 218 P.3d 501, 506 (2009); see also Hughes v. State, 116 Nev. 327,
333, 996 P.2d 890, 893 (2000) (noting that "this court has never required
the district courts to utter 'talismanic' phrases" and instead "looks to the
record as a whole to determine whether the sentencing court actually
exercised its discretion"). Regardless, the district court noted Hybarger's
extensive criminal history and danger to the community before
pronouncing sentence. We conclude that this claim lacks merit.
Accordingly, we
               ORDER the judgments of conviction AFFIRMED.




                                                                   J.
                                   Hardesty


                                  P  O-4.01t
                                   Parraguirre


                                          01.2.
                                   Cherry



                                      2
                cc:   Hon. Janet J. Berry, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


                                                            '